Citation Nr: 1029340	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-04 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for anxiety 
disorder.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a dermatological disorder due 
to undiagnosed illness.

3.  Entitlement to service connection for carpal tunnel syndrome.

4.  Entitlement to service connection for a cervical spine 
disorder.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for bilateral lower 
extremity radiculopathy.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from November 
1990 to May 1991 and from September to December 1994.  He served 
in Southwest Asia during his first period of active duty, from 
January to May 1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
March and December 2006 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.  

Part of this appeal concerns the increase in rating for the 
Veteran's anxiety disorder in the March 2006 RO decision from 10 
to 30 percent, retroactively effective from December 20, 2005, 
the date of receipt of his claim for a higher rating for this 
condition.  He has since continued to appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A 
Veteran is presumed to be seeking the highest possible rating, 
unless he expressly indicates otherwise).  

As support for his claims, the Veteran testified at a hearing at 
the RO in November 2007 before a local Decision Review Officer 
(DRO).  

The Board is remanding the claim for a dermatological disorder to 
the RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.  Whereas the Board is 
going ahead and deciding all of the remaining claims.




FINDINGS OF FACT

1.  The Veteran's anxiety disorder causes occupational and social 
impairment with reduced reliability and productivity.  

2.  There is no competent and credible evidence that any current 
low back, cervical spine, or bilateral lower extremity 
radiculopathy disability is etiologically linked to the Veteran's 
military service, and no competent and credible evidence of any 
lower or upper back injury or disease during his service, either.  
Moreover, since the Board is denying service connection for his 
low back disability, he also necessarily cannot establish service 
connection for his bilateral lower extremity radiculopathy on a 
secondary derivative basis as an associated disability.

3.  As well, there is no competent and credible evidence that any 
current carpal tunnel syndrome disability is etiologically linked 
to the Veteran's military service, and no competent and credible 
evidence of any hand or wrist injury or disease during his 
service, either.


CONCLUSIONS OF LAW

1.  The criteria are met for an even higher 50 percent, but no 
greater, rating for the anxiety disorder.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.126, 4.130, Diagnostic Code 9400 (2009).  

2.  The Veteran's low back, cervical spine and bilateral lower 
extremity radiculopathy disabilities were not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2009).  

3.  The Veteran's carpal tunnel syndrome disability also was not 
incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, letters satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in January and 
September 2006.  These letters informed him of the evidence 
required to substantiate his claims, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the January and September 2006 letters complied 
with Dingess by discussing the downstream disability rating and 
effective date elements of the claims.  And of equal or even 
greater significance, after providing that additional Dingess 
notice, the RO went back and readjudicated the Veteran's claims 
in the January 2009 SSOC - including considering the additional 
evidence received in response to that additional notice.  See 
again, Mayfield IV and Prickett, supra.  So the timing defect in 
the notice has been rectified.  It follows that a prejudicial 
error analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) is simply not warranted here.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable, 
and therefore appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs), service personnel records 
(SPRs), VA treatment records, and arranged for VA psychiatric 
examinations.  The Veteran has submitted personal statements and 
private treatment records.  Therefore, the Board is satisfied the 
RO has made reasonable efforts to obtain any identified medical 
records.  The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2009).  

Concerning the increased rating claim for anxiety disorder, a VA 
mental health examination was provided in February 2006 and 
December 2007, so relatively recently.  Consequently, another 
examination is not warranted because there is sufficient 
evidence, already of record, to fairly decide this claim insofar 
as assessing the severity of the conditions.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 
480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

In addition, the Board finds that a VA compensation examination 
is not necessary to determine whether the Veteran's claimed 
carpal tunnel syndrome, cervical disorder, low back disorder and 
bilateral legs radiculopathy are each related to his military 
service because the standards of the Court's decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  
There is no medical evidence suggesting any current carpal tunnel 
syndrome, cervical disorder, low back disorder or bilateral legs 
radiculopathy, respectively, is etiologically linked to his 
military service - including to any injury or disease he may 
have sustained while on active duty.  

Although the Veteran contends he fell three times in service 
while in Saudi Arabia, the Board finds this testimony is not 
credible, as his STRs fail to confirm any in-service injury to 
the low back or cervical spine, let alone any resulting bilateral 
legs radiculopathy.  Nor is there any documented post-service 
complaint, treatment, or diagnosis of these disorders until at 
least 2005, so, nearly 10 years following separation from 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Similarly, although the Veteran reported that he carried 
something heavy and required treatment thereafter, the STRs 
provide no evidence of any injury to hands or wrists during 
service, which detracts from his credibility and undercuts his 
carpal tunnel syndrome claim.  See id.  The Board is therefore 
satisfied that VA has provided all assistance required by the 
VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to a Rating Higher than 30 Percent for 
the Anxiety Disorder

The Veteran asserts that his acquired psychiatric disorder has 
been more severe than his current rating suggests.  The anxiety 
disorder is currently rated under Diagnostic Code 9400, 
specifically for anxiety.  

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary concern.  
Although a rating specialist is directed to review the recorded 


history of a disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present 
level of disability, it may be necessary to "stage" the rating 
if the factual findings show distinct time periods where the 
service-connected disability has exhibited symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The relevant temporal focus for adjudicating an 
increased-rating claim is on the evidence concerning the state of 
the disability from one year before the claim was filed until VA 
makes a final decision on the claim.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Since the increased rating 
claim was filed in December 2005 in this case, the Board will 
examine the evidence of record dating back to December 2004.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10 (2009).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Mental disorders are evaluated under a general rating formula, 
38 C.F.R. § 4.130.  The fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) provides guidance for the nomenclature 
employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the VA Schedule for Rating Disabilities, a 30 
percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130.  

The next higher rating of 50 percent requires occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  

An even higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and inability to establish and maintain 
effective relationships.  Id.

The maximum 100 percent rating requires total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.  

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms on 
the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether he has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered various 
Global Assessment of Functioning (GAF) scores contained in the 
DSM-IV, which clinicians have assigned.  A GAF score is a scaled 
rating reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DSM-IV at 32).  An examiner's classification of the level 
of psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  See 
generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."  
DSM-IV at 46-47.  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  

A score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  DSM-IV 
at 46-47.  

The evidence of record supports increasing the Veteran's 
disability rating for his service-connected anxiety disorder to 
50 percent, but no higher.  38 C.F.R. § 4.7.  In making this 
determination, the Board has reviewed the Veteran's personal 
statements, VA and private treatment records, and the reports of 
the VA psychiatric compensation examinations afforded him.  

A review of the objective findings in the medical records during 
this period reveals worsening symptomatology that matches 
appropriately with a higher 50 percent disability rating.  
Indeed, a review of the objective findings in the medical records 
during this period shows occupational and social impairment with 
reduced reliability and productivity, as required for the next 
higher 50 percent rating.  38 C.F.R. § 4.130.  

The Veteran had a VA psychiatric examination in February 2006, 
which diagnosed the Veteran with generalized anxiety disorder.  
Significantly, at the time of the examination, the Veteran had 
been working for three years as a government office clerk.  Prior 
to that job, he had worked since 1988 in the same government 
agency, but as a security guard.  He lived with his wife and 
children, and did not report any marital problems.  He reported 
no psychotic or cognitive symptoms, but did report symptoms of 
anxiety, irritability, insomnia, inability to concentrate, 
restlessness, worry and tension.  

The objective findings of the February 2006 examination showed 
that he was appropriately dressed with adequate hygiene, 
cooperative, spontaneous and had eye contact, alert and in 
contact with reality, showed no psychomotor retardation or 
agitation, no abnormal involuntary movement.  He also had 
coherent and logical though processes, no looseness of 
association, no evidence of disorganized speech, no delusions or 
hallucinations, no phobias, no obsessions, no panic attacks, no 
suicidal ideas.  He also showed broad and appropriate affect; was 
oriented to person, time and place; had intact memory, normal 
abstraction capacity, good judgment, and fair insight.  
Significantly, though, symptoms were objectively noted that might 
cause impairment, namely that his mood was anxious and irritable.  
Indeed, the examiner specifically stated, "the signs and 
symptoms described above are moderately interfering with the 
patient's employment and social functioning."  Accordingly, the 
examiner assigned a GAF score of 60, indicative of moderate 
symptomatology and impairment in social and occupational 
functioning.  DSM-IV at 46-47.  

But, his anxiety symptomatology appears to have significantly 
worsened over the course of the appeal period.  At his next and 
last VA psychiatric examination, in December 2007, it must be 
emphasized that the Veteran reported he was still employed as an 
office clerk, indeed, on a full-time basis.  However, he now 
reported strong verbal arguments at work, especially with fellow 
workers who were berating him, and mentioned violent thoughts 
towards a female client who insulted him.  He reported symptoms 
of anger and irritability are present every day he goes to work, 
such that he is assigned different duties and has poor social 
interaction with fellow employees.  Moreover, he asserted his 
anger is increased by his work situation, and he later has 
problems of control.  There were also new complaints of home 
problems, including irritability with his wife and children, lack 
of intimacy with his wife, and increased seclusion and isolation 
at home, to the point it is allegedly driving his children and 
wife away from him.  

The December 2007 VA examiner objectively observed him to have a 
number of symptoms of his anxiety.  Indeed, on objective 
examination, he was verborrheic and noticed to be quite anxious; 
his psychomotor activity was hyperactive; his thought process had 
deteriorated to an overabundance of ideas and preoccupation with 
one or two topics; his speech was loud; he has partial insight 
into his disability; he has sleep impairment.  However, the 
examiner stated there is no mental impairment for performance of 
daily activities.  

The examiner also assigned him a GAF score of 55 (lower than the 
GAF score of 60 assigned by the last examiner), which was 
consistent with moderate symptoms and impairment in 
symptomatology and impairment in social and occupational 
functioning.  DSM-IV at 46-47.  Importantly, though, the examiner 
specifically found that there is "reduced reliability and 
productivity due to mental disorder symptoms," specifically due 
to symptoms of increased irritability and poor frustration 
tolerance, with angry reactions within his work environment, that 
is later reflected with anger and isolation at home.  The 
examiner's statement of reduced reliability and productivity, in 
combination with the reduced GAF score, show that the Veteran is 
certainly entitled to at least a 50 percent rating.

On the other hand, the Veteran has not exhibited other symptoms 
or impairment that would entitle him to an even higher 70 or 100 
percent rating.  Indeed, he has been continuously employed on a 
full-time basis for the duration of the appeals period.  
Moreover, he is still married.  Furthermore, the December 2007 VA 
examiner specifically indicated that the Veteran's mental 
disorder does not result in deficiencies in the areas of 
judgment, thinking, family relations, work, mood, or school.  And 
without deficiencies in most of these areas, he simply cannot 
meet the rating criteria for an even higher 70 percent rating for 
his anxiety disorder under § 4.130.  The December 2007 examiner 
also specifically found he does not have total occupational and 
social impairment due to mental disorder signs and symptoms.  
This in turn precludes meeting the criteria of a 100 percent 
rating, which does require total occupational and social 
impairment.  See 38 C.F.R. § 4.130.

Moreover, the GAF scores during this period are consistent with 
the higher 50 percent disability rating being assigned.  Recent 
VA psychiatric treatment records show GAF scores ranging from 50 
to 60, so indicative of moderate symptomatology/impairment that 
is consistent with the 50 percent rating assigned here.  The GAF 
scores, however, are not so low so as to necessitate even higher 
70 or 100 percent disability ratings.  DSM-IV at 46-47.  
See 38 C.F.R. § 4.130.  

Overall, the Veteran exhibits the type, frequency and severity of 
symptoms required for an increased rating of 50 percent, but no 
greater.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding that the factors listed in the rating formula are 
examples of conditions that warrant a particular rating and are 
used to help differentiate between the different evaluation 
levels).  Consequently, his psychiatric symptoms and level of 
occupational and social impairment are more than adequately 
contemplated by the 50 percent rating assigned here.  38 C.F.R. § 
4.1.  Absent evidence of more symptoms indicating a higher 
severity of psychiatric dysfunction, the Board finds the evidence 
is against a disability rating greater than 50 percent for his 
anxiety disorder.  38 C.F.R. § 4.3.  

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2009).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
acquired psychiatric disorder has markedly interfered with his 
ability to work, meaning above and beyond that contemplated by 
his increased assignment of a 50 percent schedular ratings for 
his anxiety disability.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the Veteran is not adequately compensated for his 
disability by the regular rating schedule.  His evaluation and 
treatment has been primarily on an outpatient basis, not as an 
inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

III.  Analysis-Entitlement to Service Connection for a Cervical 
Spine Disorder, 
Low Back Disorder, Bilateral Lower Extremity Radiculopathy and 
Carpal Tunnel Syndrome

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1153 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.306 (2009).  

Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).



Certain chronic diseases such as degenerative joint disease (DJD, 
i.e., arthritis) will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10-
percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309(a) (2009).  

A.  Cervical Spine Disorder, Low Back Disorder, and Bilateral 
Lower Extremity Radiculopathy

The Veteran contends he fell three times during active duty in 
Riyadh, Saudi Arabia, which he indicates resulted in his claimed 
disabilities of a cervical disorder, low back disorder and 
bilateral legs radiculopathy.  See November 2007 DRO hearing 
transcript, at 4-5.  

There is no disputing that the Veteran meets the first and 
perhaps most fundamental requirement for any service-connection 
claim, that is, proof of the existence of a current disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the 
absence of proof of a current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).  In this regard, there are VA and private 
treatment records that confirm the Veteran currently is diagnosed 
with degenerative arthritis of the lower back, with radiculopathy 
to the lower left extremities.  He was also diagnosed with 
cervical myositis and spasms with chronic cervical pain.  

Most importantly, though, there is simply no competent evidence 
to confirm the Veteran's allegation of injuring either his upper 
or lower back during service.   
The Veteran's STRs are completely unremarkable for any objective 
indication of any lumbar or cervical spine injury during service.  
Although, at his first service separation examination in April 
1991, he reported a history of low back pain from a sprain in 
Southwest Asia, this remains unconfirmed as an objective matter.  


There are no STRs documenting treatment or diagnosis of a lumbar 
or cervical spine injury or disease from a fall during service in 
Southwest Asia, let alone any resulting bilateral legs 
radiculopathy, providing highly probative evidence against his 
claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  

Moreover, there is also no competent evidence that etiologically 
links his currently diagnosed conditions of cervical myositis, 
degenerative arthritis of the lumbar spine and bilateral legs 
radiculopathy to his active duty.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  See, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of this claim.  
He is competent to proclaim having experienced persistent or 
chronic pain and weakness in his cervical spine, low back and 
radiating pain in his legs, since purported injuries to his upper 
and lower back in service.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); also Barr v. Nicholson, 21 Vet. App. 303 (2007).  But 
he is not also competent to then attribute this pain and weakness 
to the purported injuries, especially absent credible evidence of 
the underlying lower and upper back injuries.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 494-95 (1991) (laypersons generally are incompetent to 
render medical opinions regarding etiology of conditions).  



Regarding his allegation that these disorders are traumatic in 
origin, there is no competent and credible, i.e., ultimately 
probative, evidence indicating the trauma occurred during his 
military service, especially in the manner alleged.  
His competency to make these claims must be distinguished from 
the weight and credibility of his lay testimony, which are 
factual determinations going to the ultimate probative value of 
this evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  And here, as mentioned, his 
records concerning his service simply do not confirm any falls 
during service, let alone that resulted in injuries to his upper 
and lower back.  Moreover, his personal statements regarding in-
service incurrence and continuity of pain symptoms are 
inconsistent, as he admitted in a December 2006 VA treatment 
session that he has had chronic lower back pain and upper back 
pain only since 2003, so, several years after his separation from 
service.  Moreover, there is medical evidence that directly 
contradicts his allegations, since the November 1998 VA muscles 
examination specifically noted negative findings for 
musculoskeletal abnormalities in the cervical and lumbar spine 
and the legs.  The Board finds his assertions concerning unproven 
in-service upper and lower back injuries to be not credible.  

For the radiculopathy claim, regarding the question of secondary 
service connection, an underlying disease or injury must first be 
service connected for the Veteran to claim secondary service 
connection.  38 C.F.R. 3.310 (2009).  Here, the Board is denying 
service connection for lower back disability, which appears to be 
the underlying disorder to which his bilateral legs radiculopathy 
is allegedly etiologically linked.  So, without service 
connection in effect for the underlying low back disorder, there 
is no service-connected disorder for which radiculopathy may be 
secondary to.  38 C.F.R. 3.310; see also Velez, 11 Vet. App. at 
158.  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is required to 
associate a secondary disorder with a service-connected 
disability).  



Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for cervical spine 
disability, low back disability or bilateral legs radiculopathy.  
So there is no reasonable doubt to resolve in the Veteran's 
favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Carpal Tunnel Syndrome

The Veteran contends that he carried something heavy, presumably 
in service, which he indicates resulted in his claimed carpal 
tunnel syndrome disability.  See November 2007 DRO hearing 
transcript, at 6.  

There is no disputing that the Veteran meets the first and 
perhaps most fundamental requirement for any service-connection 
claim, that is, proof of the existence of a current disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the 
absence of proof of a current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).  In this regard, VA treatment records 
confirm the Veteran is currently is diagnosed with mild carpal 
tunnel syndrome.  

Most importantly, though, there is simply no competent evidence 
to confirm the Veteran's allegation of injuring his hands or 
wrists during service.  The Veteran's STRs are completely 
unremarkable for any complaint, treatment, or diagnosis of injury 
or disease to the hands or wrists during service, let alone any 
resulting carpal tunnel syndrome, providing highly probative 
evidence against his claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).  



Moreover, there is also no competent evidence that etiologically 
links his currently diagnosed carpal tunnel syndrome to his 
periods of active duty.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of this claim.  
He is competent to proclaim having experienced persistent or 
chronic pain and weakness in his hands and wrists, since 
purported injury from carrying heavy objects in service.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); also Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  But he is not also 
competent to then attribute this pain and weakness to the 
purported injury, especially absent credible evidence of that 
underlying injury.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons generally are incompetent to render medical opinions 
regarding etiology of conditions).  

Regarding his allegation that this disorder is traumatic in 
origin, there is no competent and credible, i.e., ultimately 
probative, evidence indicating the trauma occurred during his 
military service, especially in the manner alleged.  
His competency to make this claim must be distinguished from the 
weight and credibility of his lay testimony, which are factual 
determinations going to the ultimate probative value of this 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  And here, as mentioned, his 
records concerning his service simply do not confirm any hand or 
wrist injury from carrying heavy objects during service, let 
alone resulting in carpal tunnel syndrome.  



However, at his November 2007 DRO hearing, he stated "[t]hat 
[he] detected it about two years ago."  See November 2007 DRO 
hearing transcript, at 6.  That is, he indicated that the carpal 
tunnel syndrome symptomatology only began around 2005, so, 
several years after his separation from service.  This undercuts 
his claim with regards to both in-service incurrence of a wrist 
injury and continuity of symptomatology of wrist pain that would 
possibly begin in service.  Therefore, the Board finds his 
assertion concerning unproven in-service injury to his 
hands/wrists to be not credible.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for carpal tunnel 
syndrome.  So there is no reasonable doubt to resolve in 
the Veteran's favor, and this claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

A higher 50 percent rating for the anxiety disorder is granted, 
subject to the laws and regulations governing the payment of VA 
compensation.

The claim for service connection for carpal tunnel syndrome is 
denied.

The claim for service connection for a cervical spine disorder is 
denied.

The claim for service connection for a low back disorder is 
denied.

The claim for service connection for bilateral lower extremity 
radiculopathy is denied.




REMAND

VA needs to provide additional Veterans Claims Assistance Act 
(VCAA) notice to comply with the Court's decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  More specifically, additional 
notice is needed to:  (1) notify the appellant of the evidence 
and information necessary to reopen the claims for service 
connection (i.e., by describing what is meant by new and material 
evidence); (2) identify what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denials of 
these claims on their merits; and (3) provide general VCAA notice 
for the underlying service connection claims that complies with 
38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2009), 
and any applicable legal precedent.

VA's Office of General Counsel has issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must relate to 
the stated basis of the prior denial.  See VA Gen. Couns. Mem., 
para. 2, 3 (June 14, 2006).

The RO's May 1996 rating decision, initially considered and 
denied the Veteran's claim for service connection for a skin 
condition due to undiagnosed illness.  The decision was based on 
the finding that the STRs do not show any treatment for a skin 
condition.  The decision further noted that although the VA 
examiner diagnosed cystic acne and symptomatic demographism, the 
examiner did not indicate any relationship of the current skin 
disorders to his active duty.  Furthermore, the RO also denied 
the possibility of service connection due to consideration for 
undiagnosed illness provisions, because the skin disability was 
determined to result from known clinical diagnoses of cystic acne 
and symptomatic demographism, which neither occurred in nor were 
caused by service.  
This initial denial was continued in a June 1997 rating decision, 
which also denied his claim for service connection for a skin 
condition due to undiagnosed illness, essentially on the same 
bases as the May 1996 rating decision.  The Veteran then 
proceeded to appeal the claim for a skin disorder to the Board.  

Ultimately, the appeal for the skin condition issue proceeded to 
the Board, which made a final and binding decision on the merits 
of the claim.  In June 2004, the Board issued a denial of 
entitlement to service connection for dermatological disability, 
due to an undiagnosed illness.  The Board denied the claim under 
the old criteria (applicable to that claim) for Persian Gulf 
service connection claims, because the Veteran's dermatological 
symptoms have been associated with diagnosed skin disorders, 
including dermatitis atropia and atypical dermatitis.  And even 
under the new criteria, under the revised 38 U.S.C.A. § 1117, the 
claim failed because there was no competent evidence attributing 
the Veteran's dermatological symptoms to an undiagnosed illness 
or to a medically unexplained, chronic multi-symptom illness 
(e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel 
syndrome).  

The Veteran did not timely appeal the Board's decision to the 
Veterans Court.  As such, the Board's decision subsumed the prior 
May 1996 and July 1996 RO denials of the claim for a skin 
disorder.  38 C.F.R. § 20.1104 (2009).  Thus, the June 2004 Board 
decision became a final and binding denial of dermatological 
disability, due to undiagnosed illness, based on the evidence 
then of record since the Veteran did not appeal that prior 
decision.  38 U.S.C.A. § 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2009).  

The Veteran has since, in August 2006, filed a petition to reopen 
this previously denied unappealed claim on the basis of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The RO's January 2006 VCAA notice letter, however, did not 
describe what type of evidence would be necessary to overcome 
these prior evidentiary shortcomings.  Indeed, the letter failed 
to even characterize the skin disorder claim as a petition to 
reopen the previously denied claim for service connection for 
dermatological disability, due to undiagnosed illness.  Instead, 
the RO initially mischaracterized the issue as a new claim for 
service connection for a skin condition, although, to reiterate, 
the claim was already previously denied in the final and binding 
June 2004 Board decision.

That is, the January 2006 VCAA letter on "skin condition" 
failed to describe what is meant by new and material evidence 
even in a general sense, not to mention failing to provide 
crucial notice with respect to the specific missing elements of 
the previously denied claim for service connection.  Indeed, the 
RO has provided the Veteran no other VCAA notice letters that 
directly advise what specific evidence would be required to 
reopen this claim for service connection for a dermatological 
disability.  He must receive this VCAA notice before deciding the 
appeal of this claim.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) that:  
(1) notifies him of the evidence and 
information necessary to reopen the 
previously denied claim (i.e., describes 
what new and material evidence is under 
the current standard); and (2) notifies 
him of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that was found insufficient in the prior 
denial on the merits.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2.	Then readjudicate the petition to 
reopen this claim in light of any 
additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, 
send him a SSOC and give him an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.



The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


